Citation Nr: 1205462	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-24 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to May 1946. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board previously remanded this claim in May 2011.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran underwent a VA examination in June 2011.  A Supplemental Statement of the Case was furnished to the Veteran in October 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

For the entire period on appeal, the weight of the evidence reflects that the Veteran has no higher than level II hearing acuity in both ears.


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a). 

As to the issue on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status. 

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, VA had no obligation to provide the Veteran with § 5103(a) notice. 

As to the duty to assist, the Veteran's VA and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The evidence of record also contains reports of VA examinations dated in March 2008, April 2010, and June 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2008 and April 2010 VA examinations were inadequate because the VA examiners did not fully describe the functional effects caused by the hearing loss disability.  The June 2011 VA examination report is thorough and contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The Board notes that the examiner described the functional effects caused by the hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Additionally, the June 2011 examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  Therefore, the Board finds the June 2011 examination to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected bilateral hearing loss has been rated by the RO under the provisions of Diagnostic Code 6100.  Evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional patterns of hearing loss.  The exceptional patterns addressed in that section are when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz  (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," can also be used when the examiner certifies that the use of speech discrimination testing is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R.§ 4.85(c).

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  The RO granted service connection in September 2009 for bilateral hearing loss with an evaluation of zero percent effective March 12, 2007.  

The Veteran submitted a private audiological evaluation from Dr. Judith A. Caudle, conducted in March 2007, which found that the pure tone thresholds, in decibels, were as follows: 


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
40
50
55
65
53
LEFT
35
45
60
75
54

Speech discrimination scores were 80 percent in the right ear and 76 percent in the left.  The Veteran was diagnosed with mild to severe sensory-neural hearing loss in both ears.

Applying the test results of the private audiological evaluation conducted in March 2007 to Table VI of the Rating Schedule, the Roman numeric designation is IV for the right ear and IV for the left ear.  38 C.F.R. § 4.85, Table VI (2011).  

The Veteran underwent a VA examination in March 2008.  He reported a 10-year history of bilateral progressive hearing loss.  He stated that he has worn hearing aids for about six years.  Speech recognition testing showed a score of 92 percent for the right ear and 88 percent for the left ear.  Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
45
50
65
49
LEFT
35
45
60
70
53

The examiner diagnosed mild to severe sensorineural hearing loss.  Based on the audiometric findings, to include the pure tone average thresholds and speech discrimination scores, this translated to level I hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  

The Veteran underwent another VA examination in April 2010.  Speech recognition testing showed scores of 88 percent for both ears.  Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
40
55
65
49
LEFT
40
40
60
70
53

The examiner diagnosed sensorineural hearing loss bilaterally.  Based on the audiometric findings, to include the pure tone average thresholds and speech discrimination scores, this translated to level II hearing in both ears.  38 C.F.R. § 4.85, Table VI.  

The Veteran underwent another VA examination in June 2011.  Speech recognition testing showed scores of 96 percent for both ears.  Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
40
50
65
48
LEFT
40
45
55
75
54

The examiner diagnosed sensorineural hearing loss bilaterally.  The examiner stated that the mild to severe hearing loss bilaterally indicated that the Veteran will have difficulty understanding conversational level speech in the presence of background noise.  The Veteran reported difficulty in this area, such as when he is listening to his wife in the presence of noise from the radio or television.  The Veteran also reported difficulty understanding at meetings.  The examiner noted that the Veteran's word understanding is excellent in testing conditions, indicating that in quiet settings, the Veteran should have limited difficulty understanding speech with appropriate amplification.  The Veteran has been issued appropriate amplification (hearing aids) from VA.  Based on the audiometric findings, to include the pure tone average thresholds and speech discrimination scores, this translated to level I hearing in both ears.  38 C.F.R. § 4.85, Table VI.  

As noted above, the private audiometric findings translated to level IV hearing in both ears.  However, the three VA examination audiometric findings translated to no higher than level II hearing in both ears.  After a review of all the evidence in this case, the Board finds that the weight of the evidence equates to a noncompensable evaluation for hearing loss. 38 C.F.R. § 4.85, Table VII, DC 6100 (2011).  The Board bases this conclusion on the fact that there are three VA examinations which are relatively consistent with each other and which all show a non-compensable level of hearing loss.  Only the private audiometric examination suggests a compensable level of hearing loss, but it is an outlier and inconsistent with the three others examination reports.  Therefore, the Board will weigh the three VA examinations more heavily.

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing impairment disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dept of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the June 2011 VA examiner noted that the Veteran will have difficulty understanding conversational level speech in the presence of background noise.  The Veteran reported difficulty in this area, such as when he is listening to his wife in the presence of noise from the radio or television.  The Veteran also reported difficulty understanding at meetings.  The examiner noted that the Veteran's word understanding is excellent in testing conditions, indicating that in quiet settings, the Veteran should have limited difficulty understanding speech with appropriate amplification.  The Veteran has been issued appropriate amplification (hearing aids) from VA.  Thus, as noted above, the Veteran's June 2011 VA examination complied with Martinak.  See Martinak, 21 Vet. App. at 447.

The Board acknowledges the Veteran's contentions regarding impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  There is a preponderance of the evidence against entitlement to a compensable rating for bilateral hearing loss disability.  Thus, there is no reasonable doubt to be resolved.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported decreased hearing acuity.  The Veteran received VA audiological examinations that appropriately measured the Veteran's hearing loss levels, as indicated by audiometric testing at specified levels.  The Veteran has not asserted and the Board has not found any reason to doubt the accuracy of the audiological examinations.  Additionally, the findings appropriately apply to the criteria set forth in the Rating Schedule.  As the Veteran's hearing loss was appropriately measured and applied, the Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted regarding the claim for increased initial rating for bilateral hearing loss.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


